

	

		II

		109th CONGRESS

		1st Session

		S. 663

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Bingaman (for

			 himself, Mr. Thomas,

			 Mr. Isakson, and

			 Mr. Burns) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  self-employed individuals to deduct health insurance costs in computing

		  self-employment taxes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Equity for Our Nation’s Self Employed

			 Act of 2005.

		

			2.

			Deduction for health insurance costs in computing

			 self-employment taxes

			

				(a)

				In general

				Section 162(l) of the Internal Revenue Code of 1986 (relating to

			 special rules for health insurance costs of self-employed individuals) is

			 amended by striking paragraph (4) and by redesignating paragraph (5) as

			 paragraph (4).

			(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

